 



Exhibit 10.44
EXECUTION VERSION
SECOND AMENDMENT AND WAIVER
TO CREDIT AGREEMENT
          THIS SECOND AMENDMENT AND WAIVER TO CREDIT AGREEMENT, dated as of
November 13, 2006 (this “Amendment”), to the Existing Credit Agreement (as
defined below) is made by ASYST TECHNOLOGIES, INC., a California corporation,
and ASYST JAPAN, INC., a Japanese corporation (collectively, the “Borrowers”),
and certain of the Lenders (such capitalized term and other capitalized terms
used in this preamble and the recitals below to have the meanings set forth in,
or are defined by reference in, Article I below).
W I T N E S S E T H:
          WHEREAS, the Borrowers, the Lenders and Bank of America, N.A., as
Administrative Agent, are all parties to the Credit Agreement, dated as of
June 22, 2006 (as amended or otherwise modified prior to the date hereof, the
“Existing Credit Agreement”, and as amended by this Amendment and as the same
may be further amended, supplemented, amended and restated or otherwise modified
from time to time, the “Credit Agreement”); and
          WHEREAS, the Borrowers have requested that the Lenders amend certain
provisions of the Existing Credit Agreement and the Lenders are willing, on the
terms and subject to the conditions hereinafter set forth, to modify the
Existing Credit Agreement as set forth below;
          NOW, THEREFORE, the parties hereto hereby covenant and agree as
follows:
ARTICLE I
DEFINITIONS
          SECTION 1.1. Certain Definitions. The following terms when used in
this Amendment shall have the following meanings (such meanings to be equally
applicable to the singular and plural forms thereof):
          “Amendment” is defined in the preamble.
          “Amendment Effective Date” is defined in Article IV.
          “Borrowers” is defined in the preamble.
          “Credit Agreement” is defined in the first recital.
          “Existing Credit Agreement” is defined in the first recital.

 



--------------------------------------------------------------------------------



 



          SECTION 1.2. Other Definitions. Terms for which meanings are provided
in the Credit Agreement are, unless otherwise defined herein or the context
otherwise requires, used in this Amendment with such meanings.
ARTICLE II
AMENDMENTS TO CREDIT AGREEMENT
          Subject to the occurrence of the Amendment Effective Date, the
provisions of the Existing Credit Agreement referred to below are hereby amended
in accordance with this Article II.
          SECTION 2.1. Amendments to Section 1.01. Section 1.01 of the Existing
Credit Agreement is hereby amended as follows:
          (a) The definition of “Consolidated EBITDA” is hereby amended by
deleting the word “and” occurring immediately prior to clause (a)(iv) of such
definition, inserting “,” in place thereof and inserting the text “and (v) any
non-cash charges in respect of the Acquisition as a result of the application of
FASB 141” immediately following clause (a)(iii) of such definition.
          (b) The definition of “Excluded Accounts” is hereby amended in its
entirety to read as follows:
     “Excluded Accounts” means, collectively, Accounts of the Company and its
Subsidiaries, other than (a) Accounts held at Bank of America or any other
Secured Party, (b) Accounts, either individually or in the aggregate with all
such other Accounts (other than Accounts maintained by ASI and its
Subsidiaries), with an aggregate average monthly balance (at any time of
determination) of less than $1,000,000 and (c) solely with respect to ASI and
its Subsidiaries, (i) Accounts that are solely used for payroll, (ii) Accounts
that are solely used for factoring arrangements and that are not drawn upon by
any Loan Party and (iii) deposit or credit Accounts maintained with a bank or
other financial institution which has a line of credit commitment to ASI to the
extent such Accounts, either individually or in the aggregate with all such
other Accounts, have an aggregate average monthly balance (at any time of
determination) of less than $5,000,000.

2



--------------------------------------------------------------------------------



 



ARTICLE III
WAIVERS
          Subject to the occurrence of the Amendment Effective Date, the Lenders
hereby waive:
          (a) Until December 29, 2006, compliance by Asyst Shinko Taiwan, Inc.
(“ASTI”) with the requirement to execute and deliver a guaranty or guaranty
supplement under which ASTI will guarantee the obligations of the Loan Parties
under the Loan Documents, together with related Organization Documents,
resolutions of the board of directors or other managing body of ASI or other
satisfactory evidence of authorization (including board minutes) by such
managing body, certificates and legal opinions, in each case pursuant to
Section 6.13 of the Credit Agreement.
          (b) Until December 29, 2006, compliance by Asyst Shinko Korea, Inc.
(“ASKI”) with the requirement to execute and deliver a guaranty or guaranty
supplement under which ASKI will guarantee the obligations of the Loan Parties
under the Loan Documents, together with related Organization Documents,
resolutions of the board of directors or other managing body of ASI or other
satisfactory evidence of authorization (including board minutes) by such
managing body, certificates and legal opinions, in each case pursuant to
Section 6.13 of the Credit Agreement; provided that, unless an Event of Default
has occurred and is continuing and the Administrative Agent shall have made a
request therefor, (x) no legal opinion (other than a US law legal opinion)
relating to such guaranty shall be required if the cost of obtaining such
opinion is not reasonable (as determined by the Administrative Agent) and (y) no
certificates or Organization Documents (other than resolutions of the board of
directors or other managing body of ASI or other satisfactory evidence of
authorization (including board minutes) by such managing body) shall be required
if the cost of obtaining any of the foregoing is not reasonable (as determined
by the Administrative Agent).
          (c) Until December 29, 2006, compliance by ASI and its Subsidiaries
with the requirement to deliver certificated Equity Interests of their
respective Subsidiaries to the Administrative Agent, together with related legal
opinions and resolutions of the board of directors or other managing body of ASI
or other satisfactory evidence of authorization (including board minutes) by
such managing body, in each case pursuant to clauses (a)(iii) and (v) of
Section 6.13 of the Credit Agreement and corresponding provisions of the other
Loan Documents; provided that, unless an Event of Default has occurred and is
continuing and the Administrative Agent shall have made a request therefor, ASI
shall not be required at any time to deliver (x) certificated Equity Interests
of Asyst Shinko Ireland Limited and Asyst Shinko Trading (Shanghai) Co., Ltd. or
(y) any other certificated Equity Interests, if delivery thereof to the
Administrative Agent is prohibited by any Material Contracts or the costs
related thereto are not reasonable (as determined by the Administrative Agent).
          (d) Until November 20, 2006, compliance by ASI and its Subsidiaries
with the requirement to file UCC financing statements in respect of ASI and
Asyst Shinko America, Inc., pursuant to Section 6.13(a)(iii) of the Credit
Agreement and corresponding provisions of the other Loan Documents.

3



--------------------------------------------------------------------------------



 



          (e) Until November 20, 2006, compliance by ASI with the requirement to
execute and deliver to the Administrative Agent IP Security Agreements and any
other document required to acknowledge or register, record or perfect the
Administrative Agent’s interest with respect to its U.S. intellectual property,
and resolutions of the board of directors or other managing body of ASI or other
satisfactory evidence of authorization (including board minutes) by such
managing body, pursuant to Section 6.13(a)(iii) of the Credit Agreement and
corresponding provisions of the other Loan Documents.
          (f) Until an Event of Default has occurred and is continuing and the
Administrative Agent has made a request therefor, compliance by (i) ASI with the
requirement to deliver to the Administrative Agent the intercompany notes
evidencing Investments made by ASI that are set forth in Schedule 5.08(e) of the
Credit Agreement, together with executed documents of transfer in form and
substance satisfactory to the Administrative Agent, in each case, as required by
the Loan Documents, and (ii) ASTI and ASKI of any provision of Section 6.13 of
the Credit Agreement (and corresponding provisions of the other Loan Documents)
other than as set forth in clauses (a) and (b) above respectively.
          Each Borrower agrees that it shall be an immediate and automatic Event
of Default if the Borrowers fail to satisfy the foregoing requirements within
the time frame and under the terms and conditions provided for therein.
ARTICLE IV
CONDITIONS TO EFFECTIVENESS
          This Amendment shall become effective on the date first written above
(the “Amendment Effective Date”) following receipt by the Administrative Agent
of counterparts hereof executed on behalf of the Borrowers and the requisite
Lenders.
ARTICLE V
MISCELLANEOUS
          SECTION 5.1. Cross-References. References in this Amendment to any
Article or Section are, unless otherwise specified, to such Article or Section
of this Amendment.
          SECTION 5.2. Loan Document Pursuant to Existing Credit Agreement. This
Amendment is a Loan Document executed pursuant to the Existing Credit Agreement
and shall (unless otherwise expressly indicated therein) be construed,
administered and applied in accordance with all of the terms and provisions of
the Existing Credit Agreement, as amended hereby, including Article X thereof.
          SECTION 5.3. Successors and Assigns. This Amendment shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

4



--------------------------------------------------------------------------------



 



          SECTION 5.4. Counterparts. This Amendment may be executed by the
parties hereto in several counterparts, each of which when executed and
delivered shall be an original and all of which shall constitute together but
one and the same agreement. Delivery of an executed counterpart of a signature
page to this Amendment by facsimile shall be effective as delivery of a manually
executed counterpart of this Amendment.
          SECTION 5.5. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK.
          SECTION 5.6. Full Force and Effect; Limited Amendment and Waiver.
Except as expressly amended or waived hereby, all of the representations,
warranties, terms, covenants, conditions and other provisions of the Existing
Credit Agreement and the Loan Documents shall remain unchanged and shall
continue to be, and shall remain, in full force and effect in accordance with
their respective terms. The amendments and waivers set forth herein shall be
limited precisely as provided for herein to the provisions expressly amended or
waived herein and shall not be deemed to be an amendment to, waiver of, consent
to or modification of any other term or provision of the Existing Credit
Agreement or any other Loan Document or of any transaction or further or future
action on the part of any Loan Party which would require the consent of the
Lenders under the Existing Credit Agreement or any of the Loan Documents.
          SECTION 5.7. Representations and Warranties. In order to induce the
Lenders to execute and deliver this Amendment, the Borrowers hereby represent
and warrant to the Lenders, on the Amendment Effective Date, after giving effect
to this Amendment, all statements set forth in clauses (a) and (b) of
Section 4.02 of the Credit Agreement are true and correct as of such date,
except to the extent that any such statement expressly relates to an earlier
date (in which case such statement was true and correct on and as of such
earlier date).

5



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed and delivered
this Amendment as of the date first above written.

            ASYST TECHNOLOGIES, INC.
      By:   /s/ Steve Debenham         Name:           Title:           ASYST
JAPAN, INC.
      By:   /s/ Stephen S. Schwartz         Name:           Title:        

6



--------------------------------------------------------------------------------



 



            Acknowledged by                 BANK OF AMERICA, N.A.,
as Administrative Agent
      By:   /s/ Ken Puro         Name:   Ken Puro        Title:   Vice
President     

7



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.,
as a Lender, L/C Issuer and Swing Line Lender
      By:   /s/ Lee A. Merkle-Raymond       Name: Lee A. Merkle-Raymond     
Title: Managing Director     

8



--------------------------------------------------------------------------------



 



            COMERICA BANK,
as a Lender
      By:   /s/ Stephanie Karic       Name: Stephanie Karic      Title: Vice
President     

9



--------------------------------------------------------------------------------



 



            KEYBANK NATIONAL ASSOCIATION
as a Lender
      By:   /s/ Kim A. Richmond       Name:  Kim A. Richmond    
Title:  Assistant Vice President    

10



--------------------------------------------------------------------------------



 



            UNION BANK OF CALIFORNIA, N.A.
as a Lender
      By:   /s/ Allan B. Miner       Name:  Allan B. Miner     Title:  Vice
President    

11



--------------------------------------------------------------------------------



 



            DEVELOPMENT BANK OF JAPAN
as a Lender
      By:   /s/ Z. Yamazaki       Name:  Zenya Yamazaki     Title:  Director
General       Department for International Affairs   

12